


EXHIBIT 10.4

[duot_ex10z4002.gif] [duot_ex10z4002.gif]







August 1, 2017




GPB Debt Holdings II, LLC

535 West 24th Street, Floor 4

New York, New York 10011




VIA ELECTRONIC MAIL




Re: Letter Agreement to Convert Portion of Senior Secured Note




Dear Mr. Myrianthopoulos:




You are being sent this letter as GPB Debt Holdings ll, LLC is currently the
holder (the "Holder" or "you") of that certain senior secured note in the
original princi pal amount of $1,800,000 issued on A pril l, 2016 (attached
hereto as Exhibit A, the "Note") by Duos Technologies Group, Inc., a Florida
corporation (the "Company"), pursuant to which you are owed (i) remaining
principal in the amount of $1,800,000 (the "Principal Payment Obligation"), (ii)
accrued interest of $21,105 through July 31, 2017, and (iii) interest payments
through April l, 2019 calculated based on the Principal Payment Obligation.




Our Current Financing




The Company was in the process of pursuing a public offering of its securities
to raise up to $12,500,000 and list its securities onto the NASDAQ, which is
being led by Joseph Gunnar & Co (the "Underwriter") and filed a registration
statement on Form S-1. The Company has since revised its near-term strategy to
raise a minimum of $5,000,000 in a public offering but remain listed on the OTC
Markets OTCQB (the "Offering"). Therefore, the Company is contacting you to
inform you of such changes to the Offering and hereby requests that you convert
a portion of the Principal Payment Obligation, in the amount of $212,077.36 (the
"Conversion Amount"), into common stock of the Company pursuant to the terms and
conditions described herein.




What We Need From You




By executing and delivering this letter, you will hereby agree to automatically
convert, contingent upon and at the time of closing of the Offering (the
"Automatic Conversion"), the Conversion Amount into shares of common stock (the
"Conversion Shares") of the Company at a conversion price equal to the price per
share of common stock paid by the investors in the Offering (the "Conversion
Price"). Pursuant to the terms and conditions of the Note, the Company shall
continue to make its monthly interest payments as set forth on Schedule 1
hereto, beginning on September 1, 2017 with a payment of $63,632.69 representing
July 2017, August 2017 and September 2017 interest payments and payments
thereafter according to Schedule 1 until the Maturity Date. Notwithstanding the
foregoing, on the Maturity Date (as defined in the Note), you shall have the
right, but not the obligation, to "put" to the Company any Conversion Shares
issued to you pursuant to the Automatic Conversion that have not been sold for
redemption in cash, in the amount equal to the number of such put Conversion
Shares multiplied by the Conversion Price, payable within five days of the
Company's receipt of written notice indicating such election by the Holder.
Additionally, you will also be issued warrants, on the same terms and in
substantially the same form offered to investors in the Offering (the
"Warrants"), except that such Warrants will be restricted securities, and will
not trade on the OTC Markets OTCQB. Upon the triggering of the Automatic
Conversion, the Company shall send you prompt written notice (the "Automatic
Conversion Notice") specifying the Conversion Price and date upon which such
conversion







duos technologies group, inc. | 6622 southpoint drive south | suite 310 |
jacksonville,fl 32216








--------------------------------------------------------------------------------




[duot_ex10z4004.gif] [duot_ex10z4004.gif]




was effective (the "Effective Date") together with a new Note reflecting the
terms of the old Note, except to the extent such terms have been modified by
this letter. The Automatic Convers ion Notice will also contain instructions on
surrendering to the Company your original Note; provided, however, the Automatic
Conversion shall be effective on the Effective Date. For the avoidance of doubt,
whether or not you surrender the original Note, such original Note shall be null
and void upon execution of a new Note satisfactory to both you and the Company.
The Company shall provide a draft new Note for your review and execution no less
than 72 hours in advance of the Automatic Conversion Notice.




Additionally, in connection with the Automatic Conversion, you executed and
delivered, as a condition to the Company's issuance and delivery of the shares
of common stock underlying the Automatic Conversion, a lock-up agreement
prohibiting the sale or other transfer of securities that you own in the Company
for a period of six (6) months beginning on the date of the closing of the
Offering, in form and substance reasonably required by the Underwriter. The
foregoing lock up letter will remain in full force and effect in connection with
the Offering through September 30, 2017.




By signing below, this Letter Agreement shall serve as written confirmation that
you have reviewed this Letter Agreement (and consulted with your legal and tax
advisors to the extent you deemed necessary) and agree to the terms and
conditions of the Automatic Conversion at the Conversion Price as described
herein. Notwithstanding anything contained herein, in the event the Offering is
not consummated on or before ninety (90) days from the date hereof, this Letter
Agreement will terminate and shall be of no further force and effect.




This Letter Agreement, together with the Note, contains the entire understandi
ng between and among the parties and supersedes any prior understandings and
agreements among them respecting the subject matter of this Letter Agreement.
This Letter Agreement shall be governed by and construed in accordance with the
laws of the State of Florida without regard to choice of law principles. This
Letter Agreement may be executed in any number of counterparts, each of which
shall be an original but all of which together shall constitute one and the same
instrument. In case any provision of this Letter Agreement shall be held to be
invalid, illegal or unenforceable, such provision shall be severable from the
rest of this Letter Agreement , and the validity legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.




The parties hereby consent and agree that if this Letter Agreement shall at any
time be deemed by the parties for any reason insufficient, in whole or in part,
to carry out the true intent and spirit hereof or thereof, the parties will
execute or cause to be executed such other and further assurances and documents
as in the reasonable opinion of the parties may be reasonably required in order
more effectively to accomplish the purposes of this Letter Agreement.










***REMAINDER OF PAGE INTENTIONALLY LEFT BLANK***











--------------------------------------------------------------------------------




[duot_ex10z4006.gif] [duot_ex10z4006.gif]




Please indicate confirmation of the terms provided herein by executing and
returning this letter in the space provided below.













 

Very truly yours,

 

 

 

 

 

DUOS TECHNOLOGIES GROUP, INC.

 




By: /s/ Gianni B. Arcaini

 

Name: Gianni B. Arcaini

 

Title: Chief Executive Officer













ACCEPTED AND AGREED:







GPB DEBT HOLDINGS II, LLC




By: /s/ Evan Myrianthopoulos

Name: Evan Myrianthopoulos

Title: Managing Partner




























***SIGNATURE PAGE TO LETTER AGREEMENT ***



























--------------------------------------------------------------------------------




[duot_ex10z4008.gif] [duot_ex10z4008.gif]




SCHEDULE I




Interest Payment Amount

Date of Payment

$63,632.69(l)

September l, 2017

$21,281.64

October 1, 2017

$21,317.1l

November 1, 2017

$21,352.64

December 1, 2017

$21,388.22

January 1, 2018

$21,000.00(2)

February 1, 20 18

$21,035.00

March 1, 2018

$21,070.06

April 1, 2018(3)




(1)

The September 1, 2017 interest payment amount includes the aggregate amount of
monthly interest payments for July l, 2017 in the amount of 21,175.58, August l,
2017 in the amount of $21,210.88, and September l, 2017 in the amount of
$21,246.23.

(2)

The Company will also remit the additional interest accrued of $36,331.84 for
2017 by January 1, 2018 in accordance with the loan terms.

(3)

The Company will continue to make monthly interest payments each month
thereafter in accordance with the loan terms.







[duot_ex10z4010.gif] [duot_ex10z4010.gif]





--------------------------------------------------------------------------------




[duot_ex10z4012.gif] [duot_ex10z4012.gif]




EXHIBIT A




SENIOR SECURED NOTE




Attached.

 






